DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “wherein each bit of the multi-value electronic operator comprises some of column calculator”. The term “some” renders the claim indefinite since it is refers to an unspecified amount of column calculator. The Examiner suggests using “a plurality of” to clarify the limitation.
Further, regarding claim 1, the claim recites the variable ith in “an ith potential combiner combines output signals of all the column calculators comprised in an ith calculator bit together, to form a physical signal output of an ith bit of the multi-value electronic operator” with no explanation or see para 0048, the output of the ith potential combiner is set as an output of an ith calculator bit, where i=0, 1, . . . , m−1. m may be any positive integer).  The Examiner suggests amending the claim in view of the above to clarify the variable.
Regarding claim 2, the claim recites the variable n in “each calculator bit comprises n column calculators” with no explanation or definition for the variable n, thus rendering the claim indefinite. The variable must be defined. For example, in para 0048 of the Specification the variable n is described as follow (see para 0048, the multi-value electronic operator includes n (n is a positive integer greater than 1) column calculators). The Examiner suggests amending the claim in view of the above to clarify the variable.
Regarding claim 4, the claim recites the variable kth in “a signal of a kth bit of data B fed into a kth line of the data input line B of the input terminal of the reconfiguration circuit.” with no explanation or definition for the variable n, thus rendering the claim indefinite. The variable must be defined. For example, in para 0048 of the Specification, the variable kth is described as follow (see para 0048, an output terminal of a kth column calculator is connected to a kth input terminal of the potential combiner, where k=0, 1, . . . , n−1)). The Examiner suggests amending the claim in view of the above to clarify the variable.
Regarding claim 9, the claim recites the limitation “the output signal is set to be inputted into a group of input terminals the input terminals of the potential combiner”. It is unclear what the claim mean by “a group of input terminals the input terminals”. Further, there is number disagreement regarding the output signal. It is previously recited that there are multiple output signals e.g. “wherein output signals of output terminals of the column calculators”. It is unclear which output signal the singular “the output signal” is referring to.

Other dependent claims are rejected because they are dependent of the rejected claims above.

Allowable Subject Matter
Claims 1-10 are considered as comprising allowable subject matter and would be allowable upon correcting of the 112(b) issues as outlined above.
The following is a statement of reasons for the indication of allowable subject matter:
Prior arts were found disclosing different structures and layouts of multivalued logic circuit, for example:
Jin et al US 20210132906 discloses a parallel adder based on ternary logic operator
Kim et al US publication US 20180074788 discloses a ternary digit logic circuit 
Olexenko US 20100164596 discloses a multivalued logic circuit using bridge adder circuit and current mirrors
Lablans US 20070110229 discloses a ternary and multi-valued digital signal generators. 
Chang et al US 20050258863 discloses a quarternary and trinary logic switching circuits.
Lablans US 20050194993 discloses single and composite binary and multi-valued logic functions from gates and inverters

th potential combiner combines output signals of all the column calculators comprised in an ith calculator bit together, to form a physical signal output of an ith bit of the multi-value electronic operator as recited in the independent claim 1.
Other claims inherits the allowable subject matter of the independent claim 1 as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ouyang et al, “Principle and architecture of parallel reconfiguration circuit for ternary optical computer”, Shanghai University Journal, 15/10/2011

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.